per curiam:
El pasado 22 de septiembre de 1995 emiti-mos la resolución siguiente:
Bajo apercibimiento de ser suspendido de la abogacía tempo-ralmente, se ordena al Ledo. José R. González Albarrán que dentro del término de veinte (20) días comparezca ante el Pro-curador General a exponer su posición en torno a la queja del Sr. Tomás Torres Maldonado.
Notifíquese por el Alguacil personalmente al Ledo. González Albarrán de esta Resolución.
Lo acordó el Tribunal y certifica el señor Secretario General. Resolución de 22 de septiembre de 1995.
Surge del expediente que el licenciado González Alba-rrán fue notificado por conducto de su secretaria, Sra. Carmen Montecino. Mediante una moción de 1ro de noviembre de 1995, el Procurador General nos informó que el quere-llado no ha comparecido a exponer su posición en torno a la queja del señor Torres Maldonado.
A la luz de lo antes expuesto, conforme nuestro aperci-bimiento, se le suspende temporalmente del ejercicio de la abogacía hasta tanto este Foro, mediante dictamen al efecto, lo reinstale.
Se ordena al Alguacil General de este Tribunal que pro-ceda a incautarse de su obra notarial para ser entregada a la Oficina de Inspección de Notaría.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Hernández Denton no intervinieron.